Opinion op the Court by
Judge Peters:
It was fatally erroneous to take the petition for confessed as to Frazier who was proceeded against as a nonresident and who had not appeared to the action.
And although a corresponding attorney was appointed, no bond was executed as required by subdivision 2, section 440, Civil Code, an omission, which as has been repeatedly held by this court, will be fatal to judgments in proceedings of this sort.
If the conveyance was made in contemplation of insolvency, it operated as a transfer for the benefit of all the creditors of Nannie Wells, and if there were any other creditors upon the return of the cause they should be brought before the court.
Wherefore, the judgment is reversed, and the cause remanded with directions for further proceedings consistent herewith.